DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-11 have been considered but are moot in view of new ground of rejection.
	With respect to Applicant’s argument that “significant moment” is described in the specification as being unpredictable (page 4). Examiner notices according to MPEP 2111, “reading a claim in light of the specification is a quite different thing from “reading limitations of the specification into the claim”, and MPEP 2111.II states “it is improper to import claim limitations from the specification”. In this case, the claims do not recite limitation “significant moment” is unpredictable. The claim merely recite “a prompt is generated regarding the purchase of merchandise in response to a significant moment”. Thus, the “significant moment” could be read on any moment a prompt is generated. For example, in Taylor reference, “significant moment” could be read on the moment that interactive item/link is injected/pop up for use to purchase of merchandise/advertisement on the shopping interface.
	With respect to Applicant’s argument regarding the rejection cited four references to render obvious the original dependent claims 6, 7 (page 6), Examiner notices that 
673 (1969). In this case, all claim limitations are known and benefit for combination of the known limitations are provided, the combination is proper.
	Although the disclosure in Taylor or Dury references could be read on “significant moment” as discussed above, Evans (US 20190273954: see for example, paragraphs 0033, 0050, 0056) is relied on as one of example that the teaching of “significant moment” as described in the specification of the instant application is well-known in the art. See also: US 20150363644: paragraph 0087; US 20190056841: paragraph 0135; 
	For reason given above, rejections of claim 1-5, 8-11 are discussed below.
	Claims 6-7 have been canceled.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Platt et al. (US 20190105568) in view of Rosado (US 20180342106) and further in view of Evans (US 20190273954).

Regarding claim 1, Platt discloses a digital system including virtual seating, including at least hardware, software, data storage and a network for interconnecting the system (see include, but not limited to, figures 2A, 7A), the digital system including: 
 	a user device including an user application facilitating selection of a virtual seat corresponding to a physical seat at an event venue, wherein the virtual seat has a seat position and a unique perspective relative to the event venue (user device such as computer 106/HMD/client including an application for selection of a virtual seat (301, 510) corresponding to a physical seat at an arena, wherein the virtual seat has a seat position and a unique perspective such as speaker, camera, microphone, sound, etc. relative to the arena – see include, but are not limited to, figures 1B-3A, 4A, 5A, 9, 12-13, paragraphs 0037, 0040, 0050-0051, 0068, 0079-0080)  ; 
 	the user device displaying a view of the stadium from the unique perspective relative to the event venue (computer 106/HMD and/or client displaying a view of the arena from the unique perspective of camera/microphone/sound, etc. relative to the event arena - see include, but not limited to, figures 1a-1b, 3a, 4b, 5b, 9-10, paragraphs 0040, 0068, 0077-0080); and 
 	the user device, after selection of the virtual seat, receiving and displaying live stream audio and video corresponding to the seat position and unique perspective (the computer/HMD and/or client, after selection of the virtual seat in arena seating 140, receiving and displaying live stream audio and video corresponding to the selected seat position and the camera, microphone, sensors, sound, etc. corresponding to the selected seat – see include, but not limited to, figures 3a-3c, 4b-5b, 10-11, paragraphs 0037, 0050, 0096, 0134-0135).
	Platt further discloses 3D live view of the real-world venue (see paragraphs 0129, 0135, figure 11). However, Platt does not explicitly disclose, “3600 view”, the user application configured to display at least on virtual store and is configured to facilitate purchase of merchandise, wherein a prompt is generated regarding the purchase of merchandise in response to a significant moment.
	Rosado discloses a digital system including sit down venues and including at least hardware, software, data storage and a network for interacting the system, the digital system including a user device displaying a 3600 view of stadium from unique perspective relative to event venue (see include, but not limited to, figures 1, 14, 31, 48, paragraphs 0026, 0064, 0097, 0102, 0130-0131);
	user application configured to display at least on virtual store and is configured to facilitate purchase of merchandise (user application configured to display at least virtual store with merchandise, goods and configured for user to purchase the merchandise and/or goods displayed on the user application – see include, but not limited to, figures 27-31, 45, paragraphs 0078-0080, 0090, 0137). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Platt with the teaching including 3600 view of the stadium and display virtual store to facilitate purchase of merchandise as taught by Rosado in order to yield predictable result such as improving user satisfaction, meaningful user interaction, increased ease-of-use for users (see for example, para. 0004).
	Evans discloses a prompt is generated regarding purchase of merchandise in response to a significant moment (a prompt is generated/displayed regarding purchase of merchandise in response to a significant moment of trigger event such as scoring play (e.g., a goal, a touch down, etc.) – see paragraphs 0033, 0050, 0056).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Platt in view of Rosado with the teaching including a prompt is generated regarding purchase of merchandise in response to significant moment as taught by Evans in order to yield predictable result such as improving in ability to target advertisement and interaction content toward a particular audience at particular time (paragraph 0002).

Regarding claim 2, Platt in view of Rosado and Evans discloses the digital system of claim 1, wherein the application calculates measurement data with regard to objects in the live stream audio and video (measurement data such as distance between objects in the live stream audio and video – see include, but not limited to, Plat: figures 8-10, paragraphs 0108, 0111-0112, 0118-0123; Rosado: paragraphs 0068, 0123; Evans: paragraph 0050).  

Regarding claim 5, Platt in view of Rosado and Evans discloses the digital system of claim 1, wherein the user device is configured to overlay statistics data relative to an event participant on the live stream audio and video (overlay digital data, play/team statistics and score, etc. relative to an event participant/game on the live stream audio and video – see include, but not limited to, Platt: figures 4B, 10-11, paragraphs 0168, 0145; Evans: paragraph 0050; Rosado: paragraphs 0093, 0091).  
	See also Gay (US 20100321389) for the teaching of overly statistics data relative to an event participant (figure 3, paragraphs 0025, 0035, 0004-0005). 

Regarding claim 8, Platt in view of Rosado and Evans discloses the digital system of claim 1, wherein the user device facilitates messaging or chatting among attendees of the event during the live stream audio and video (user device interacts/communicates/chats with others - see include, but not limited to, Platt: paragraphs 0031, 0058, 0125, 0137, 0139, 0168; Evans: paragraphs 0033, 0034, 0062; Rosado: paragraphs 0080, 0095).  

Regarding claim 9, Platt in view of Rosado and Evans discloses the digital system of claim 1, wherein the user device facilitates creation of an avatar (see include, but not limited to, Platt: figure 10, paragraphs 0087-0088, 0096, 0108, 0121-0124; He: paragraphs 0058, 0066).  

Regarding claim 10, Platt in view of Rosado and Evans discloses the digital system of claim 9, wherein the application facilitates attendance of a virtual social gathering by the avatar (see include, but not limited to, Platt: figure 10, paragraphs 0051, 0058, 0085, 0121-0124; Rosado: paragraphs 0078-0080, 0090).  

Regarding claim 11, Platt in view of Rosado and Evans discloses the digital system of claim 1, wherein the user device displays a 3D view of a navigation path extending from outside the event venue to the seat position (see include, but not limited to, Platt: figures 1b, 3A, 4B, paragraphs 0009-0011, 0129, 0135-0136; Rosado: paragraphs 0098-0102, figure 1).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Platt et al. (US 20190105568) in view of Rosado and Evans as applied to claim 2 above and further in view of Gay et al. (US 20100321389).

Regarding claim 3, Platt in view of Rosado and Evans discloses the digital system of claim 2, wherein the application overlays the data on the live stream audio and video as viewed from the virtual location of the user device (overlay data such as digital data/distant data, etc. on the live stream of audio and video – see include, Platt: but not limited to, figures 3C, 4B, 5B, 10, paragraphs 0051, 0145, 0159, 0168, 0182; Rosado: paragraphs 0068, 0123; Evans: paragraph 0050).  However, Platt does not explicitly disclose the overlaid data is measurement data.
	Gay disclose application overlay measurement data on live stream audio and video as viewed from virtual location of the user device (graphical overlay on stream of audio and video comprises measurement data such as 7 yards as viewed from virtual location of user device- see include, but not limited to, figures 3-4, paragraph 0031).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Platt with the teaching including overlaying measurement data as taught by Gay in order to yield predictable result of providing additional information to viewer for tracking the position/movement of objects (see paragraphs 0029, 0035).

Regarding claim 4, Platt in view of Rosado, Evans and Gay discloses the digital system of claim 3, wherein the measurement data includes a yardage measurement (e.g., 7 yards, 10.2 yards, etc. – see Gay: paragraphs 0031, 0034, figure 3).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Vonog et al. (US 20120060101) discloses method and system for an interactive event experience.
	Fu et al. (US 20070101394) discloses indexing a recording of audiovisual content to enable rich navigation.
	Fenandez et al. (US 20190056841) disclose apparatus and method for mobile keyboard content delivery.
	Ganschow et al. (US 20200245017) discloses method and system for providing interactive content delivery and audience engagement.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
February 8, 2022